Title: Passport for the Stapleton [22 May 1806]
From: Madison, James
To: 


                    
                        [22 May 1806]
                    
                    
                        To all whom it may concern.
                        Know ye that the American Ship Stapleton, whereof is Master Francis Blackwell, is bound from Baltimore to Gibraltar, and thence to Malta or Syracuse with provisions & stores the property of the United States and intended for the supply of the Mediterranean Squdron; Wherefore I request all whom it may concern not to give or suffer to be given to her any hindrance or molestation, but on the contrary to afford her every aid and facility she may need of in the prosecution of her voyage.
                        In faith whereof I James Madison Secretary for the Dept. of State of the U: States, have signed these presents, and caused the seal of my office to be affixed hereto, at the City of Washington the 22d. day of May AD. 1806, & in the 30th. year of the Independence of sd. States.
                        
                            James Madison
                        
                    
                